Citation Nr: 1003972	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-29 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which granted an increased 
evaluation of 30 percent disabling for PTSD, effective 
February 9, 2006.

The Veteran appeared and testified at a personal hearing in 
November 2009 before the undersigned Veterans Law Judge 
sitting in Philadelphia, Pennsylvania.  A transcript of the 
hearing is contained in the record.

As a final preliminary matter, the Board notes that, in 
November 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal, accompanied by a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  PTSD is manifested by pressured speech, irritability, 
nightmares, chronic sleep impairment, disturbances of 
motivation and mood (irritability), suspiciousness, anxiety, 
depressed mood and difficulty in establishing and maintaining 
work relationships.  However, PTSD does not result in panic 
attacks, impairment of memory, difficulty in understanding 
complex commands, impaired abstract thinking, or difficulty 
in establishing and maintaining social relationships.  




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his increased rating claim in 
February 2006.  He was notified of the provisions of the VCAA 
by the RO in correspondence dated in March 2006.  The letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case (SSOC) 
was issued in December 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  The July 
2007 Statement of the Case included Dingess notice.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Because of the decision in this case any 
deficiency in the initial notice to the Veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's available service treatment records, VA treatment 
records and requested private treatment records were obtained 
and associated with his claims file.  He was also afforded VA 
medical examinations in April 2006 and October 2008 to assess 
the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods ("staged 
ratings").

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009)

In this case, the Veteran is currently assigned a 30 percent 
rating for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).



	(CONTINUED ON NEXT PAGE)


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. 
§ 4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which granted an increased 
evaluation of 30 percent disabling for PTSD, effective 
February 9, 2006.

The Veteran appeared and testified at a personal hearing in 
November 2009 before the undersigned Veterans Law Judge 
sitting in Philadelphia, Pennsylvania.  A transcript of the 
hearing is contained in the record.

As a final preliminary matter, the Board notes that, in 
November 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal, accompanied by a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  PTSD is manifested by pressured speech, irritability, 
nightmares, chronic sleep impairment, disturbances of 
motivation and mood (irritability), suspiciousness, anxiety, 
depressed mood and difficulty in establishing and maintaining 
work relationships.  However, PTSD does not result in panic 
attacks, impairment of memory, difficulty in understanding 
complex commands, impaired abstract thinking, or difficulty 
in establishing and maintaining social relationships.  




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his increased rating claim in 
February 2006.  He was notified of the provisions of the VCAA 
by the RO in correspondence dated in March 2006.  The letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case (SSOC) 
was issued in December 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  The July 
2007 Statement of the Case included Dingess notice.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Because of the decision in this case any 
deficiency in the initial notice to the Veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's available service treatment records, VA treatment 
records and requested private treatment records were obtained 
and associated with his claims file.  He was also afforded VA 
medical examinations in April 2006 and October 2008 to assess 
the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods ("staged 
ratings").

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009)

In this case, the Veteran is currently assigned a 30 percent 
rating for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).



	(CONTINUED ON NEXT PAGE)


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. 
§ 4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
38 C.F.R. § 4.126(a)(2009).  When evaluation the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background

The Veteran was initially granted service connection for PTSD 
in a November 1981 rating decision, which provided an initial 
evaluation of 10 percent disabling from August 3, 1981.  In 
February 2006, he filed a claim for an increased rating, 
noting that his symptoms had worsened in severity since his 
initial evaluation.  A June 2006 rating decision increased 
the evaluation for PTSD to 30 percent disabling, effective 
February 9, 2006 (the date he filed his claim for increase).

In April 2006 the Veteran was afforded a VA examination; 
however, his claims file was not available or reviewed in 
conjunction with the examination.  At the time he was living 
alone and employed full time as a postal worker, a job he 
liked and had held for more than 28 years, although he 
sometimes went to work irritable and in a bad mood.  He 
reported problems with nightmares almost every night, 
intrusive memories, and flashbacks, which had all increased 
in severity since the death of his son (in roughly 2003).  He 
was always on guard, distrustful of others, avoided crowds, 
and avoided news about the current war.  He had last lived 
with someone (his ex-wife) in 1989.  At the time of the 
examination, he had a girlfriend he had been dating for 10 
years.  He enjoyed hunting, fishing, archery, and being in 
the woods.  He enjoyed his job even though he would become 
irritable there, and was once asked to take anger management 
classes.  On mental status examination, he was noted to be 
casually dressed, low-keyed, coherent and relevant.  There 
was no severe psychomotor slowing, his affect was 
appropriate, his insight fair, and his judgment was not 
grossly impaired.  His mood suggested mild depression.  He 
denied delusions and hallucinations.  His concentration was 
fair based on tested recall.  The diagnosis was chronic PTSD, 
and a GAF score of 70 was assigned.

In an October 2006 statement, a private licensed clinical 
social worker described her counseling treatment of the 
Veteran over the prior two years.  She saw him either weekly 
or bi-weekly.  Since the death of his son a little more than 
a year earlier, his PTSD symptoms had exacerbated.  She 
reported his PTSD symptoms as anxiousness, hypervigilance, at 
times experiencing paranoid ideations (feeling that people 
were "out to get him" at work), increased anger and 
agitation, great difficulty sleeping due to nightmares/night 
terrors, frequent depression, and flashbacks.  He had 
difficulty maintaining social and work relationships as he 
would frequently engage in verbal altercations with 
individuals around him.  When describing his stressful work 
situation in counseling sessions he would become noticeably 
flushed and manifested anxiety, pressured speech, and an 
inability to clearly think through options handling his 
stressors.  Lastly, she opined that his life has become 
increasingly more impaired to the point that she was having 
difficulty managing his thought processes and related 
behaviors.

A November 2006 VA general treatment note reported that the 
Veteran complained of worsening depression.  The diagnosis 
was depression and PTSD.

In a December 2006 VA psychology note, the Veteran reported 
his recreation included hunting and fishing as well as 
taxidermy, and frequent hiking.  He stated that he had many 
friends and that he saw them often.  He used hunting for an 
outlet to his frustration and anger.  Since the start of the 
Iraq war his symptoms have increased, and that lately he had 
noticed a moderate increase in his alcohol consumption.  He 
coped with his new symptoms mostly through withdrawal and 
isolation.  The counselor noted that the recent apparent 
exacerbation of his symptoms was potentially due to 
unresolved grief over the death of his son.  The counselor 
noted the Veteran had an anxious mood with restricted affect.  
He denied suicidal or homicidal ideation, or auditory or 
visual hallucinations.  He used logical, sequential and 
coherent speech.  His insight and judgment were fair.  The 
counselor noted that he appeared to be experiencing an 
exacerbation of his PTSD symptoms due to historical and 
current circumstantial stressors.

In a January 2007 VA psychology note, the Veteran was again 
observed to have an anxious mood and restricted affect.  He 
also displayed mild guardedness throughout the session.  The 
counselor again noted that he was experiencing an 
exacerbation of his PTSD symptoms.

In an additional January 2007 VA psychology note the Veteran 
reported having difficulty with several of his coworkers, who 
he felt were deliberately causing him problems at work.  His 
managers were not able to stop the problem.  He was able to 
walk away from these frustrating incidents and use the 
"biofeedback" he had learned from one of his psychiatrists.  
He was well dressed and groomed, his speech was appropriate, 
his eye contact was good, and his memory was good.  He noted 
nightmares but not flashbacks.  He had no paranoid ideation, 
and there were no involuntary movements made.  He had a 
positive outlook, a good coping approach and he was not 
suicidal.  

In his February 2007 notice of disagreement the Veteran 
contended that his PTSD had worsened, and he felt it deserved 
a 50 percent rating.  In an April 2007 statement he noted 
that he was going to group therapy sessions at the VA twice a 
week.  He also indicated that he felt threatened by the April 
2006 VA examiner because he was Asian/Asian American.

In March 2007, the Veteran's private psychologist submitted a 
statement regarding her treatment of the Veteran.  She 
related he began treatment in October 2006 for acute stress 
related to conflicts with three coworkers who he indicated 
had been harassing him since 2000.  She indicated that his 
son died two years earlier under mysterious circumstances.  
She felt that the Veteran was unable to control when he 
perceived to be sources of threat and would react with 
episodes of hyperarousal, palpitations, flight of ideas, 
distractibility and agitation.  She described the Veteran 
becoming flushed, with pressured speech and difficulty 
problems solving when he would discuss his conflicts.  The 
diagnosis was PTSD with narcissistic and schizotypal 
personality features.  A GAF of 65 was assigned.

The Veteran was afforded an additional VA examination in 
October 2008; his claims file was reviewed in conjunction 
with the examination.  He was noted to be on anti-psychotic, 
anti-depressant, and anti-anxiety medications.  He was 
receiving group and individual therapy.  He continued to live 
alone; however, he reported attempting to live with a 
girlfriend the prior year.  He reported a good relationship 
with his younger son, and that he had good friends with whom 
he would go hunting and fishing.  At the time of the 
examination, he was still employed full-time, although he 
noted having to take sick days when he was not sick and had 
been written up several times.  He was clean in appearance, 
and restless.  He had unremarkable speech, a constricted 
affect, and an anxious, expansive and depressed mood.  His 
attention was intact, he was oriented to person, place and 
time.  His thought process was rambling and he was 
preoccupied with one or two topics.  He did not report 
delusions, he understood that he had a problem, and he 
understood the outcome of his behavior.  He reported 
difficulty sleeping and waking four to five times per night.  
He had no obsessive or ritualistic behavior, no panic 
attacks, and no homicidal/suicidal ideations.  He had normal 
remote, recent and immediate memory.  His PTSD symptoms 
included: recurrent and intrusive distressing recollections 
of his stressors; avoidance of stimuli associated with the 
trauma; irritability or outbursts of anger; hypervigilance; 
exaggerated startle response; and sleep impairment with 
nightmares.  Based on psychometric assessment scores the 
Veteran had a moderate degree of severity of PTSD symptoms.  
He was diagnosed with chronic PTSD and assessed a GAF score 
of 60.  

The examiner opined that the Veteran did not have total 
occupational and social impairment due to his PTSD symptoms, 
though he had deficiencies in judgement, thinking, family 
relations, work, and mood.  He was noted to have a difficult 
time controlling his anger and exercised poor judgment in 
tense situations.  He had intrusive memories which caused 
emotional stress and impinged on his rational thinking 
process.  The examiner indicated he had reported a history of 
conflict with his "oldest surviving son."  The Veteran also 
reported that work had become difficult due to interpersonal 
conflicts.  His mood was noted to be "labile depression, 
anxiety and anger."  Lastly, the examiner indicated he had 
reduced reliability and productivity due to his PTSD 
symptoms.

At his November 2009 travel Board hearing he provided 
testimony that was difficult to follow.  When asked broad 
questions he would somewhat ramble or jump topics.  However, 
when the undersigned Veterans Law Judge asked direct 
questions he was able to provide direct answers.  He 
indicated that he retired after 30 years of work, but that he 
was also currently full-time employed.  He described a good 
relationship with his son, but that he felt his son was 
nervous around him.  He noted he avoided crowds but that he 
was able to do his own shopping.  He did not belong to any 
groups and chose leisure activities that allowed him to be 
alone (hunting, fishing). 

At the time of the travel board hearing, the Veteran 
submitted copies of work absence forms.  On his requests for 
leave he indicated he was taking these absences because of 
"stress."  He also submitted a November 2007 summons for a 
harassment charge issued by the Commonwealth of Pennsylvania.  
He submitted a November 2003 work "write-up" which reported 
he had frequent argumentative confrontations with other 
employees, including shouting at other employees in the 
workplace and displaying hostility toward another employee.  
It was suggested he needed help with conflict resolution.  In 
January 2006, he applied for worker's compensation due to 
harassment by coworkers, including "mental harassment" and 
destruction of property from 2000 to 2006.  The Veteran also 
submitted a statement which included that he had quit work 
after 30 years of employment due to conflicts with coworkers.  
In the letter, he revealed that he carried a gun and a razor 
knife all the time and that he always had a loaded gun in the 
house.  He explained that he had a harassment charge placed 
against him, but that he felt the police were untrustworthy 
and were helping the man who filed charges against him.  He 
expressed guilt over the death of his son, and over the fact 
that he did not go to his funeral.  He also noted that his 
medications has all been increased in November 2009.

Analysis

As evidenced by the continuation of the appeal of this case, 
the Veteran contends that his PTSD is more severe than is 
contemplated by his rating of 30 percent.  

The Veteran's treatment records and VA examination reports 
consistently noted that his PTSD symptoms included 
nightmares, difficulty sleeping, irritability, impaired 
judgment, and avoidance of crowds.  His affect was noted to 
be appropriate, restricted and constricted.  His speech was 
generally within normal limits, but his private psychologist 
and private social worker noted that when talking about work 
his speech was "pressured."  He did not report panic 
attacks, though he did report sleep disturbance due to 
nightmares/night terrors.  This obviously does not equate to 
"panic attacks more than once a week" as described for a 50 
percent rating, or even the weekly or less often panic 
attacks described in a 30 percent rating.  There has been no 
indication of memory impairment, or difficulty in 
understanding complex commands as described in the 50 percent 
rating.  He did show impaired judgment and disturbances of 
mood in his irritability and aggressiveness with his 
coworkers.  His speech was not described as "circumstantial, 
circumlocutory or stereotyped" but it was described as 
pressured.  His private social worker had noted her 
difficulty with following his thought processes, and this was 
also somewhat evidenced in his Board hearing testimony.  His 
testimony and written statements appear to show 
suspiciousness with his coworkers and with police officers, 
as contemplated in the 30 percent rating.  

Regarding his social and work relationships, the Veteran was 
noted to have been dating his girlfriend for 10 years, to 
have good relationships with his son and one brother, and to 
have worked for 30 years before retirement and to now be 
working full-time.  He also described having a group of 
friends with whom he would go hunting and fishing.  He 
described various leisure activities including: hunting, 
fishing, archery and watching car races.  However, he has a 
history of one marriages that ended in divorce and living by 
himself for several years.  He reported that he retired from 
his prior job because he could not handle the stress 
associated with the coworkers that he felt were "out to get 
him."  

The Veteran had GAF scores of 70, 65, and 60; these scores 
are considered mild to moderate, with his most recent score 
being 60 (moderate).  The Board notes that it has considered 
the GAF scores in the context of the entire record and finds 
that the totality of the evidence compels a finding that an 
increased rating is not warranted.  GAF scores assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the rating issue; rather, 
the GAF score must be considered in light of the actual 
symptoms of the Veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).) 
(2009).  GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  The Board notes the 
absence of panic attacks; difficulty in understanding complex 
commands; impaired abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships, as evidence that the GAF scores, either alone 
or in conjunction with the rest of the competent evidence, do 
not support an increased rating.

Throughout his treatment, there has been self-reported 
evidence of impairment in occupational and family 
relationships.  It is also very clear that the Veteran had 
difficulties with certain coworkers who worked the shift 
before him, though he reported he was okay with his direct 
coworkers.  He was written up for hostility and shouting in 
the workplace.  He is divorced (though the evidence in the 
record indicated it was due to his wife's alcoholism), but he 
has a long term relationship with a girlfriend.  He also 
enjoyed activities with friends and had a good relationship 
with his son.  He lives on his own and has been able to 
function on his own.  He has also not described memory 
impairment and his thinking was noted to be normal in his VA 
examinations.  He has reported severe sleep disturbance, and 
has been repeatedly noted as hypervigilant.  He has not 
described obsessional rituals which interfere with routine 
activities.  Again, his speech has been noted to be pressured 
when he is "worked up."  Although he has been noted to be 
anxious, it has not been shown to affect his ability to 
function independently, appropriately and effectively as he 
retired after 30 years, and now works full time with 
different employment.  He has not shown spatial 
disorientation, neglect of personal appearance and hygiene.  
The October 2008 VA examiner did respond affirmatively to the 
question of if the Veteran had "reduced reliability and 
productivity" due to his PTSD symptoms; however, he 
supported this opinion with a statement to "please see 
above" (indicating the prior examination).  

The October 2008 examination showed the moderate symptoms 
listed in this decision, and the Board finds that the 
symptoms more closely meet the criteria for 30 percent rather 
that a 50 percent rating for PTSD.  This is based on the 
Veteran's lack of panic attacks, his intact memory, his 
ability to understand complex commands and his ability to 
maintain some work and social relationships, combined with 
his GAF scores; clearly, his disability picture more nearly 
approximates the level of impairment contemplated for a 30 
percent rating.  The evidence in the claims folder certainly 
showed that the Veteran had difficulty with three of his 
coworkers, to the point that he filed for harassment and he 
was written up as needing help with conflict resolution.  He 
also had difficulty controlling the stress from this 
situation, would become irritable at work, and eventually 
chose retirement.  However, outside of the difficult work 
situation the Veteran was able to function and "understood 
the outcome of [his] behavior."  As the criteria for the 
next higher (50 percent) rating for PTSD have not been met, 
it logically follows that criteria for an even higher rating 
(70 or 100 percent) have not been 

The Veteran's written statements, testimony and comments made 
during VA examinations and treatment reveal that he reports 
experiencing numerous PTSD symptoms, and that he feels that 
his symptoms warrant a 50 percent rating.  The Board notes 
that in adjudicating a claim the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the 
Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to report that he experiences certain symptoms, 
such as his problems with stress, nightmares, sleeplessness, 
and suspiciousness.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  The Board finds the Veteran to be credible in 
his reports of the symptoms he experiences.  However, the 
Board notes that the medical evidence of record describes a 
PTSD disability that more nearly approximates the 30 percent 
rating he was assigned.

The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Though the Veteran's symptoms appeared to 
have increased between 2006 and 2009, his symptoms have 
remained within the 30 percent rating criteria during the 
entirety of this claim.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case, there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe his disability level and 
symptomatology and provides for more severe symptoms than 
shown by the evidence during the period in question; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  The Veteran is currently employed full-time, 
enjoys leisure activities with friends, has a girlfriend and 
a good relationship with his son, and is able to maintain his 
own household.  His symptoms have increased, but are not 
unusual, and are still within the limits of the schedular 
criteria.  Referral for extraschedular consideration is not 
warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


